Citation Nr: 0631141	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's income is excessive for Department of 
Veterans Affairs (VA) improved pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 administrative decision by 
the VA Winston-Salem, North Carolina Regional Office (RO), 
which denied the veteran entitlement to an improved 
disability pension due to his receipt of excessive income for 
purposes of that benefit.

FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) for the time period in question.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits. 38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran has been notified of the reasons 
for the denial of his claim, and has been given notice of the 
laws and regulations governing the claim.  In addition he was 
offered, and declined, the opportunity to present testimony 
before the RO and/or the Board.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.

In any event, as will be explained below, the claim for death 
pension benefits lacks legal merit. See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  Basic entitlement to such pension exists 
if, among other things, the veteran's income is not in excess 
of the maximum annual pension rate (MAPR) specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23. 

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2005).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran. 38 C.F.R. § 3.23(b).  

38 U.S.C.A. § 1522(a) provides, in pertinent part, that VA 
shall deny or discontinue the payment of a veteran's pension 
based upon consideration of the annual income of the veteran, 
the veteran's spouse, and the children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid. 38 C.F.R. § 3.272(g)(1)(iii).  

Effective December 1, 2002, the MAPR for a veteran with a 
dependent spouse was $ 12,692.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0102.htm).

The MAPR as of December 1, 2003 for a veteran with a 
dependent spouse was $12,959.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm).

The MAPR as of December 1, 2004 for a veteran with a 
dependent spouse was $13,309.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).

The MAPR as of December 1, 2005 for a veteran with a 
dependent spouse  is $13, 855.  See 38 C.F.R. § 3.23 (a)(5)); 
M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen01.htm).

Factual Background and Analysis

The veteran is seeking an award of improved disability 
pension benefits, which have been denied due to excessive 
annual income.  He contends that his spouse's income should 
not be included in the computation of his annual income as 
she is separated from him.

The evidence shows that the veteran, notwithstanding his 
contentions, is married and lives with his spouse, and that 
their combined annual income in June 2003 as calculated by 
the RO, based on an Application for Compensation and/or 
Pension (VA Form 21-526) prepared by the veteran, was 
approximately $41,444.  This figure was derived by the RO 
from his reported income of $11,444 for Social Security 
benefits and $30,000 paid to his wife in annual earnings.  
The veteran has not submitted any evidence regarding medical 
expenses or any other expenses he believes should be deducted 
from his reported income.  Nor has he otherwise indicated 
that his family income has in any way decreased from that 
initially reported.

As noted above, the MAPR for the period of time in question 
ranges from $12,692.00 to $13,855.00.  Regardless of which 
figure is used, the veteran and his spouse had income in 
excess of the MAPR for calendar years beginning in 2003 to 
the present.  His countable income for every year since his 
claim was received has therefore exceeded the legislated 
MAPR.  Because the law is dispositive in this case, the claim 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran has alleged that his wife's income should not be 
considered in calculating his entitlement to pension 
benefits.  However, while he argues that his spouse has 
separated from him, in March and May 2004 letters from the 
veteran, he admitted that because lawyer costs are high, he 
and his wife are not legally separated and his wife continued 
to reside with the veteran in the marital home.  Presumably, 
his wife contributes to their joint household expenses.  
Neither physical or legal separation is shown.  The Board has 
decided this case based on its application of the law to the 
pertinent facts.  If the veteran believes that the law, in 
this case 38 U.S.C. § 1522, is wrong, his appropriate course 
of action is to seek to have that law changed. For its part, 
the Board is required to follow the law.  See 38 U.S.C.A. § 
7104(c)(West 2002).

Because the law, and not the facts, is dispositive of the 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The veteran is not eligible for improved pension benefits 
based on excess income; his claim for these benefits is 
therefore denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


